DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present application is said to be a CON of Application No. 15/857,955.  Claims 1-18 are pending and subject to examination in this Office action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-6 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, the term “the adjacent columns” lacks proper antecedent basis.
Regarding claim 5, the terms “the first adjacent column” and “the second adjacent column” lack proper antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-11, 14-15 and 18  rejected under 35 U.S.C. 103 as being unpatentable over Grady, II (US 4,324,037) in view of Yee (US 3,613,325).
Claims 1, 15 and 18; Grady, II discloses a structural frame (System of components, Figures 4-6) for a building (Abstract), the structural frame (50) comprising: a plurality of rectangular columns (52, 64) including a first column and a second column (Figure 4) adjacent the first column (Figure 4), the first and second columns being spaced from each other by a first distance (Distance between adjacent columns, Figure 4), the first column having a first vertical center plane (Figure 4) and the second column having a second vertical center plane (Figure 4); at least one precast concrete floor slab (Slab 50) having opposite first and second sides (Figure 4) and opposite third and fourth sides (Figure 4) defining four corners therebetween (Figure 4), the floor slab further having first and second corner indents located in two adjacent corners (As is shown in Figure 4  mated to columns 52), each corner indent being sized and shaped to receive one of the first and second columns (Figure 4), the first and second corner indents extending inwardly from the first side towards the second side to define a first elongated edge beam therebetween (Portions of 50 disposed between columns 52, Figure 4), the first elongated edge beam having a length corresponding to the first distance between the first and second columns (Figure 4), the first elongated edge beam being disposed between the first and second columns (Figure 4) such that such that the first and second columns are received in the first and second corner indents (Figure 4) and that the first elongated edge beam abuts the first and second columns (As is displayed in Figure 4); and a first tendon assembly (Rods 54 or 73  as are displayed in Figures 5 and 6) extending between the first and second columns (Figure 4, Column 8, Lines 50-57), the first tendon assembly being adapted to be tensioned (Via bearing assemblies, Column 4, Lines 40-45) to thereby compress the first elongated edge beam between the first and second columns (Column 3, Lines 53-62
Grady, II does not expressly disclose wherein the first tendon assembly including at least one left cable and at least one right cable located symmetrically on either sides of at least one of the first and second vertical center planes or wherein the at least one left cable and the at least one right cable include a pair of spaced-apart upper cables and a pair of spaced-apart lower cables located below the upper cables.
Yee discloses a concrete construction system, and more particularly relates to a system wherein the building frame, as well as the floor slabs, are formed of precast units adapted to interengage and be locked together, utilizing grout and poured concrete, into a highly rigid concrete structure notwithstanding the preformed nature of the major components thereof (Column 1, 25-35), wherein beams (14) intersect columns (16) and further comprise reinforcing bars (24) within said beams (14), the reinforcing bars present in an array throughout the width and height of the beam (exposed cross section of beam 14, Figure 2) and wherein said array is symmetrical so that at least one left reinforcement (Figure 2) and at least one right reinforcement (Figure 2)  are located symmetrically on either sides of at least one of the first and second vertical center planes of said column (Figure 2) for the purpose pf providing frame units which are both internally reinforced and include reinforcing rods particularly oriented so as to receive and be bound by selectively poured concrete at the joining areas of the various components.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Grady, II with wherein the first tendon assembly including at least one left cable and at least one right cable located symmetrically on either sides of at least one of the first and second vertical center planes or wherein the at least one left cable and the at least one right cable include a pair of spaced-apart upper cables and a pair of spaced-apart lower cables located below the upper cables, as taught by 
Claims 5-6; Grady, II does not expressly disclose wherein the first adjacent column includes a first perimeter column located on a perimeter of the building and the second adjacent column includes a central column located in the building away from the perimeter of the building or wherein the plurality of columns includes a second perimeter column adjacent the central column, the second perimeter column being located opposite the first perimeter column and in alignment with the first perimeter column and the central column, the first tendon assembly being secured to the first and second perimeter columns and extending between the first and second perimeter columns through the central column.
Yee discloses wherein the first adjacent column includes a first perimeter column (Figure 1) located on a perimeter of the building (Figure 1) and the second adjacent column includes a central column (Figure 1) located in the building away from the perimeter of the building (Figure 1) and the plurality of columns includes a second perimeter column (Figure 1) adjacent the central column (Figure 1), the second perimeter column being located opposite the first perimeter column and in alignment with the first perimeter column (Figure 1) and the central column, the first tendon assembly being secured to the first and second perimeter columns (Figure 1) and extending between the first and second perimeter columns through the central column (Figure 1) for the purpose of providing a span of support columns of a building structure which provides a length and width of a concrete building frame for the reception of a plurality of pre-formed concrete slabs.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Grady, II with wherein the first 
Claims 7-9; Grady, II does not expressly disclose wherein the at least one precast concrete floor slab further includes a third corner indent adjacent the second corner indent, the second and third corner indent extending inwardly from the third side towards the fourth side to define a second elongated edge beam therebetween, the second elongated edge beam having a length corresponding to the first distance between the first and second columns or wherein the plurality of columns further includes a third column adjacent the second column, the first and second columns being aligned along a first axis and the second and third columns being aligned along a second axis perpendicular to the first axis, the second and third column being spaced apart by the first distance to receive the second elongated edge beam therebetween or further including a second tendon assembly extending between the second and third columns, the second tendon assembly being adapted to be tensioned to thereby compress the second elongated edge beam between the second and third columns.
Since Grady, II only shows an exemplary display showing two columns arranged with one slab (Figure 4), before the effective filing date of the claimed invention, it would have been 
Therefore before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Grady, II with wherein the at least one precast concrete floor slab further includes a third corner indent adjacent the second corner indent, the second and third corner indent extending inwardly from the third side towards the fourth side to define a second elongated edge beam therebetween, the second elongated edge beam having a length corresponding to the first distance between the first and second columns, and wherein the plurality of columns further includes a third column adjacent the second column, the first and second columns being aligned along a first axis and the second and third columns being aligned along a second axis perpendicular to the first axis, the second and third column being spaced apart by the first distance to receive the second elongated edge beam therebetween and further including a second tendon assembly extending between the second and third columns, the second tendon assembly being adapted to be tensioned to thereby compress the second elongated edge beam between the second and third columns as providing the duplicative elements and arrangements of elements of Grady, II (such as the indented areas to accommodate the columns) would be desirable to provide a large span array building structure to accommodate a desired large span building design and structure.  
Claim 10; Grady, II discloses further including a perimeter beam (Section of beam disposed between columns 52 as shown in Figure 4) having a length corresponding to the first distance between the first and second columns (Figure 4), the perimeter beam being adapted to Figure 4).
Claim 11; Grady, II discloses wherein the perimeter beam has a rectangular cross-section (Upper surface shape being rectangular, Figure 4).
Claim 14; Grady, II discloses wherein the tension members are constituted generally of iron, steel or like tensile members with externally threaded ends (or like suitable connections) which extend to the ends of the assemblies of the units such as by the use of plates, washers and nuts, or like end bearing connections (Column 1, Lines 15-25).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grady, II (US 4,324,037) in view of Yee (US 3,613,325) and further in view of Van Doren (US 2001/0003234).
Claims 12-13; Grady, II as modified above does not expressly disclose wherein each slab includes a plurality of ribs extending below the top face between opposite sides of the slab for providing rigidity to the slab or wherein the plurality of ribs includes first and second parallel ribs and third and fourth parallel ribs extending perpendicularly to the first and second parallel ribs.
Van Doren discloses wherein each slab includes a plurality of ribs (Figure 18) extending below the top face between opposite sides of the slab (Figure 18) for providing rigidity to the slab, and wherein the plurality of ribs includes first and second parallel ribs (Figure 18) and third and fourth parallel ribs (Figure 18) extending perpendicularly to the first and second parallel ribs (Figure 18) for the purpose of providing a Waffle-Crete.RTM. cast-in-place or precast shear 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Grady, II with wherein each slab includes a plurality of ribs extending below the top face between opposite sides of the slab for providing rigidity to the slab or wherein the plurality of ribs includes first and second parallel ribs and third and fourth parallel ribs extending perpendicularly to the first and second parallel ribs, in order to provide the invention of Grady, II with a waffle panel which provides at least 50% of the lateral load resistance and a ductile moment frame is designed to resist the remaining lateral load.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Grady, II (US 4,324,037).
Claim 16; Grady, II discloses a structural frame (System of components, Figures 4-6) for a building (Abstract), the structural frame (50) comprising: a plurality of rectangular columns (52, 64) including a first column and a second column (Figure 4) adjacent the first column (Figure 4), the first and second columns being spaced from each other by a first distance (Distance between adjacent columns, Figure 4), the first column having a first vertical center plane (Figure 4) and the second column having a second vertical center plane (Figure 4); at least one precast concrete floor slab (Slab 50) having opposite first and second sides (Figure 4) and opposite third and fourth sides (Figure 4) defining four corners therebetween (Figure 4), the floor slab further having first and second corner indents located in two adjacent corners (As is shown in Figure 4  mated to columns 52), each corner indent being sized and shaped to receive Figure 4), the first and second corner indents extending inwardly from the first side towards the second side to define a first elongated edge beam therebetween (Portions of 50 disposed between columns 52, Figure 4), the first elongated edge beam having a length corresponding to the first distance between the first and second columns (Figure 4), the first elongated edge beam being disposed between the first and second columns (Figure 4) such that such that the first and second columns are received in the first and second corner indents (Figure 4) and that the first elongated edge beam abuts the first and second columns (As is displayed in Figure 4); and a first tendon assembly (Rods 54 or 73  as are displayed in Figures 5 and 6) extending between the first and second columns (Figure 4, Column 8, Lines 50-57), the first tendon assembly being adapted to be tensioned (Via bearing assemblies, Column 4, Lines 40-45) to thereby compress the first elongated edge beam between the first and second columns (Column 3, Lines 53-62).
Grady, II does not expressly disclose a plurality of precast concrete floor slabs.
Since Grady, II only shows an exemplary display showing two columns arranged with one slab (Figure 4), before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Grady, II with an array of columns and a plurality of slab structures therebetween as is shown connected in Figure 4, in order to provide the invention of Grady, II with a large span array of columns and slabs to accommodate a desired large span building design and structure.
Please note the method steps of providing, positioning and tensioning of Claim 16 are deemed obvious to the construction of Claim 16 in view of Grady, II as is described above.
Claim 17; Grady, II discloses grout or mortar may be injected into the void area of the bores between the rods and the wall of the bore to give an additional measure of strength if desired as is known in the art (Column 7, Lines 50-55).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-18 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-17 of U.S. Patent No. 10,895,071.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements recited in the rejected claims are present in the noted claims of the '071 patent or they are obvious variants.

Allowable Subject Matter
Subject to overcoming the clarity and double patenting rejections set forth above, claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or adequately suggest the combination of limitations of Claim 1 with “an elongated space therebetween the first tendon assembly extending within the elongated space between the adjacent columns.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/RODNEY MINTZ/Primary Examiner, Art Unit 3635